El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Cristóbal Puig y Gabriel Abraham adquirieron por com-pra, en común proindiviso, la casa número 48 de la calle Salvador Brau y la número 43-45 de la calle San Justo de esta -ciudad. Posteriormente se constituyó una sociedad entrte Cristóbal Puig, Gabriel Abraham y José Gayá y los dos pri-meros arrendaron las dos casas a la sociedad. Para el año 1940 Cristóbal Puig y Gabriel Abraham rindieron respecti-vamente su planilla individual de ingresos, en las cuales in-cluyeron los que habían obtenido durante ese año por con-cepto de sus respectivos condominios en las casas arrenda-das a la sociedad. Entendió el Tesorero de Puerto Rico que la relación existente entre ellos, en lo que a las casas res-pecta, no era la de meros comuneros, sino la de personas de-dicadas a una empresa común con fines de lucro (joint adventurers) y que por consiguiente debían pagar la contribu-ción de 17 por ciento fijada por la sección 28 de la Ley de Contribuciones Sobre Ingresos, según fue enmendada por la Ley núm. 31 de 12 de abril de 1941 ((1) pág. 479). En su consecuencia, les notificó una deficiencia ascendente a $1,219.27, más la cantidad de $116.64 de intereses y la de $304.82 por concepto de penalidades.
El 23 de marzo de 1943 los peticionarios solicitaron del Tesorero que reconsiderase la deficiencia notificada y sién-dole denegada el 31 de marzo de ese mismo año, recurrieron para ante el Tribunal de Contribuciones de Puerto Rico el 22 de abril de 1943, previa prestación de la correspondiente fianza.
El 13 de abril de 1945 el Tribunal dictó resolución decla-rando sin lugar la querella formulada por los peticionarios, notificándoseles esa resolución el 18 de abril de 1945 y el 8 *737de junio último los peticionarios instaron el presente recurso en este Tribunal.
La primera cuestión a resolver es la que promueve el Tesorero al efecto de que esta corte carece de jurisdicción para conocer de este caso por haberse radicado el \Gertiorari después de vencido el término fijado por la ley. Su conten-ción está predicada en que cuando, como en el presente caso, el Tribunal de Contribuciones deniega la querella, no es ne-cesario que el Tesorero radique un nuevo cómputo; que por consiguiente ía decisión de dicho Tribunal es final desde que se notifica a las partes- la desestimación de la querella y que desde la notificación de esa decisión hasta que se radicó el recurso en este Tribunal, transcurrió con exceso el término de treinta días que para revisar la resolución del Tribunal de Contribuciones fija la ley.
El argumento del Tesorero descansa sobre una premisa falsa. Aun en los casos en que el Tribunal de Contribuciones desestima la querella, el cómputo es necesario, pues desde la fecha en que el Tesorero notifica la imposición de la contribución o la deficiencia, según fuere el caso, hasta que el Tribunal de Contribuciones desestima la querella, la cantidad que originalmente notificó el Tesorero al contribuyente para ser por éste pagada, continúa devengando intereses, y por lo tanto, la cantidad que finalmente adeude el contribuyente a la fecha en que el Tribunal de Contribuciones desestima la querella, necesariamente es mayor que la que originalmente notificó el Tesorero. Siendo ello así, se hace necesario el cómputo, para que el contribuyente sepa con certeza la cantidad exacta que debe pagar al Tesorero bajo protesta para-, poder recurrir ante este Tribunal. La necesidad del cómputo lo demuestra el presente caso donde la deficiencia original notificada el 10 de marzo de 1943 montaba a $1,640.73 intereses inclusive, mientras que el cómputo notificado el 3 de mayo de 1945, luego de denegada la querella *738por el Tribunal de Contribuciones, montó a $1,524.09 de principal más $280.43 de intereses que totalizan $1,804.52.
Establecida la necesidad de la radicación del cómputo, veamos lo que prescribe la Núm. 29 de las Eeglas de Procedimiento del Tribunal de Contribuciones vigentes desde el 15 de agosto de 1943. De conformidad con dicha Eegla, la resolución del Tribunal de Contribuciones no es final hasta que vencidos los diez días siguientes a la radicación del cómputo por el Tesorero sin que se hubiere radicado oposición por el contribuyente, o cuando tal oposición hubiere sido radicada y resuelta por el Tribunal, el secretario notifique a las partes la finalidad de la resolución.
En el presente caso la resolución del Tribunal de Contri-buciones denegando la querella fué dictada el 13 de abril de 1945, y el 3 de mayo siguiente el Tesorero radicó el cómputo. Los apelantes no radicaron objeción alguna al mismo, y no fué hasta el 24 de mayo que el secretario les notifico la fina-lidad de la resolución. Habiendo los apelantes radicado este recurso el 8 de junio, es decir, quince días después de habér-seles notificado la finalidad de la resolución, es evidente que el recurso fué radicado dentro del término de treinta días que les concede la ley.
Besuelta la cuestión jurisdiccional pasaremos a discutir la única cuestión suscitada por los apelantes, la de si la relación existente entre ellos en lo que a Tas dos casas respecta, es la de meros comuneros, o si como sostuvo el Tribunal de Contribuciones, es la de personas dedicadas a una empresa común (joint venture) con fines de lucro.
La ley no contiene una definición de lo que es la “empresa común con fines de lucro ’ ’ que de conformidad con la sección 2(a) (3) de la Ley de Contribuciones Sobre Ingresos, se entiende incluida en el término “sociedad’(1)
*739Está bien, establecido que la mera comunidad de bienes no constituye una empresa común 'para fines de lucro. Chisholm v. Gilmer, 81 F. 2d 120 (C.C.A. 4th, 1936) y Bowmaster v. Carrol, 23 F.2d 825, (C.C.A. 8th, 1928). Para que la cons-tituya es preciso que sin formarse una verdadera sociedad, (2) los dueños de los condominios los aporten para dedicarse, con fines de lucro, a una determinada operación; que participen todos en las pérdidas y ganancias; que baya entre ellos la ' relación fiduciaria que existe entre los socios, de suerte que cada uno sea mandatario de los demás en lo que respecta a cualquier gestión comprendida dentro del ámbito de la em-presa común, teniendo así cada uno voz y voto en su adminis-tración, si bien pueden convenir que uno o más de ellos asu-man la gestión del negocio en representación de los demás, tal y como sucede con las sociedades. Porter v. Cooke, 127 F.2d 853 (C.C.A. 5th, 1942); Beck v. Cagle, 115 P.2d 613 (Cal. 1941); Detachable Bit Co. v. Timken Roller Bearing Co., 133 F.2d 632 (C.C.A. 6th, 1943); Howard v. Societa Di Unione E Beneficenza Italiana, 145 P.2d 694 (Cal. 1944); 35 Mich L. Rev. 297 y 58 U. of Pa. L. Rev. 309.
En consonancia con los principios expuestos, se ha re-suelto en Nueva York que la “empresa común con fines de lucro” es una sociedad limitada que se rige por los principios aplicables al contrato de sociedad. George W. Haxton & Son v. Rich, 47 N.Y.S.2d 501 (1944) y Ross v. Willett, 76 Hun. 211 (N.Y. 1894). Y en Luisiana, donde impera el Derecho Civil, se ha resuelto que la “empresa común” existe cuando dos o más personas convienen entre sí poner en común bienes o trabajo para dedicarse a un negocio determinado con el fin de obtener lucro común, creando así el status de una sociedad, aunque los hechos no demuestren la constitución de una so-*740ciedad con todas las formalidades legales. Se lia resuelto allí, además, que si bien la “empresa común” no es idéntica a la sociedad, es análoga a ella y se rige en gran parte por los principios aplicables a las sociedades. McCann v. Todd, 14 So.2d 469 (La. 1493) y Young v. Reed, 192 So. 780 (La. 1939).
Examinemos, pnes, los hechos del caso que nos ocupa para determinar si la relación entre Cristóbal Pnig y Gabriel Abraham, en lo que a las dos casas concierne es, como sos-tuvo el Tribunal de Contribuciones, la de personas dedicadas a una “empresa común con fines de lucro.”
Aparece de la prueba que al constituirse la sociedad Puig, Abraham & Co., S. en C., los dos comuneros le arrendaron sus respectivos condominios, sin que resulte de dicha prueba que, en lo que a las dos casas respecta, el uno tuviese voz e inge-rencia en la administración del condominio del otro. Por el contrario la evidencia demuestra que actuaban independien-temente y que la gestión de cada uno de ellos se reducía a percibir el aprovechamiento de su propiedad, o sea el canon de arrendamiento de sus respectivos condominios sin realizar ninguna otra actividad en relación con los mismos. El efecto legal de haber ellos arrendado sus respectivos condominios a una sociedad de que ambos eran miembros, es el mismo que si los hubieran arrendado a cualquier otra persona extraña, pues no surge de la prueba que ellos aportaran sus condo-minios a esa sociedad.
No existiendo entre los apelantes las circunstancias que deben concurrir para que surja la “empresa común con fines de lucro”, la comunidad de bienes existente entre los ape-lantes no está incluida en la sección 2 (a)(3) antes citada y consecuentemente no está sujeta a la contribución de 17 por ciento impuesta por la sección 28 de la Ley de Contribuciones Sobre Ingresos, según fue enmendada por la núm. 31 de 12 de abril de 1941.

*741
Procede, por lo ‘expuesto, anular la resolución recurrida y devolver el caso al Tribunal de Contribuciones para que dicte otra de conformidad con los principios temmdados en esta opinión.


 La sección 2(a)(8) dice así:
"El término 'sociedad1 incluirá las sociedades civiles, mercantiles, indus-triales, agrícolas, profesionales o de cualquiera otra índole, conste o no, su *739constitueión en escritura pública, o documento privado e incluirá, además, cuando dos o más personas bajo un nombre común o'no se dediquen a una empresa común (joint ventures), con fines de lucro.”


 Para un estudio comparativo del contrato de sociedad y la comunidad de bienes, véase Carle Dubois v. Benítez, 46 D.P.R. 188.